Citation Nr: 1136605	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-48 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of residuals of a fracture of L-1, rib deformity.

2.  Entitlement to a separate, compensable rating for a neurological disorder of the lower extremities as a result of residuals of a fracture of L-1, rib deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to July 1948.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Baltimore, Maryland.  It was remanded by the Board for additional development in February 2011 and has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The  issue of entitlement to a separate compensable rating for a neurological disorder of the lower extremities as a result of residuals of a fracture of L-1, rib deformity, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a fracture of L-1, rib deformity is not productive of forward flexion limited to 30 degrees or less or any type of ankylosis.  There is also no evidence of incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the orthopedic manifestation of residuals of a fracture of L-1, rib deformity, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2010).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2008, prior to the rating decision which is appealed herein, which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The August 2008 letter also informed the Veteran that in order to receive a higher rating for his back disability he needed to show that it got worse.  The August 2008 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, treatment records from Walter Reed Army Medical Center (WRAMC) and the Naval hospital in Bethesda, private treatment records, and the written contentions of the Veteran.  The Veteran has not identified any other evidence that exists in support of his claim.

The Veteran was also afforded two VA examinations with respect to his claim.  These examinations adequately documented the symptoms and functional effects of the Veteran's back disability.

For the reasons set forth above, the Board concludes that VA satisfied its obligations pursuant to the VCAA. 

  Prior Remand

This case was remanded by the Board in February 2011.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In this case the Board's remand instructed VA to (1) obtain additional treatment records if identified by the Veteran, including treatment records from WRAMC; (2) afford the Veteran another VA examination that fully documents the symptoms of his back disability; and (3) readjudicate the claim.  A letter dated in February 2011 requested that the Veteran identify and provide releases for any treatment providers.  Records were received from WRAMC.  A VA examination was conducted in March 2011 that adequately addressed the nature and symptoms of the Veteran's back disability.  The Veteran's claim was thereafter readjudicated in an August 2011 supplemental statement of the case (SSOC).  

The Board finds that there was substantial compliance with the instructions that were set forth in the February 2011 remand.


 Increased Rating

The Veteran contends that the symptoms of his residuals of a fracture of L-1, rib deformity, are more severe than is encompassed by the currently assigned 20 percent rating.  The discussion below will address only the orthopedic manifestations of his back disability; the potential neurological effects are addressed in the remand portion of this decision.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's residuals of a fracture of L-1, rib deformity is evaluated under 38 C.F.R. § 4.71a, diagnostic code 5235, according to a rating formula applicable to diseases and injuries of the spine.  Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but  not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the spine to 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating applies when there in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating applies when there is unfavorable ankylosis of the entire spine.  These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by injury or disease. 

The Veteran was afforded a VA examination of his back in September 2008.  At that time, the Veteran reported that he had recurring low back pain since 1947 after he fractured a vertebrae during a parachute jump.  He had increased pain within the last 2 years.  This is primarily when ascending or descending stairs.  He had difficulty transitioning from a vertical to a horizontal position and vice versa.  There was no radiation of his back pain.  The Veteran's back pain was not incapacitating.  The Veteran can function and perform his daily activities.  It does not prevent him from being employed.  There was no current treatment except aspirin.  The Veteran reported that he used a back brace.  He did not claim to experience and weakness, fatigability, decreased endurance, incoordination, or flare ups.  

Upon examination, the Veteran was noted to be wearing an elastic back brace.  There were no postural abnormalities.  There was a slight increase in the thoracic kyphosis.  Musculature was symmetrical and there was no spasm.  No motor or sensory abnormalities were noted.

The Veteran had ranges of motion as follows: flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 30 degrees.  No pain was noted with repetitive motion.  The examiner opined that it would be speculative to comment further on range of motion, fatigability, incoordination, or flare ups beyond what was already described.  

X-rays showed osteoporosis and degenerative joint disease (DJD).  The examiner diagnosed low back pain as discussed, status post old vertebral fracture.

In an undated letter, the Veteran reported that over the last 4 years he had difficulty sleeping because of his back pain.  At times he had back pain if he walked more than 20 feet.  Around 1990 the Veteran began to feel as if he could no longer lift heavy objects.  He continued to exercise and walk more often as a way of therapy.  In the mid-1990s he was unable to sit no more than 15 minutes at a time without experiencing greater back pain.  He tried to take more walks as well as exercise.  He limited his lifting to light objects.  

Private treatment records from 2006 through 2008 do not address the Veteran's back pain.

Records from the National Naval Medical Center (NMCC) indicate that the Veteran sought treatment for back pain.  In August 2007 an x-rays showed multilevel degenerative disc disease (DDD); this was also shown in an x-ray in February 2009.  He was prescribed medication and a heating pad to treat his back pain.  Records from WRAMC from 2009 through 2011 also showed treatment for back pain, considered as spinal stenosis.  The Veteran described his pain as worsening over time, but it improved somewhat with the use of acetaminophen.  A treatment record from March 2011 indicated that the Veteran's back was tender along the midline of the upper vertebrae.  There was minimal paraspinal tenderness.  The range of motion was limited with respect to extension and rotation due to pain but actual ranges of motion were not set forth. 

The Veteran's back was reexamined by VA in March 2011.  At that time the Veteran described back pain and stiffness, described as constant pressure type pain that worsened over the years.  If he sat or stood too long he had increased pain.  He underwent physical therapy and wore a back brace.  There was no radiating pain and no pins and needles type pain.  No locking or giving way was described.  The Veteran said his pain was worse and he had difficulty walking because of back pain.  He treated his back pain with extra strength Tylenol with poor efficacy. 

The Veteran had no urinary or bowel symptoms, no numbness, so paraesthesias, and no leg or foot weakness.  He had some unsteadiness.  There was a history of stiffness, spasm, and pain, but no decreased motion, fatigue, or weakness.  The Veteran described his pain as occurring after sitting or standing too long, it was a severe, constant pressure type pain that occurred daily.  It did not radiate.

The Veteran's posture was stooped and his gait showed s-1 thoracic kyphosis.  His head position was normal and there was symmetry in appearance.  There was spasm, guarding, pain with motion, and tenderness on both sides of the spine.  There was weakness on the right side but not on the left.  There was no atrophy.  The muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.

Ranges of motion of the thoracolumbar spine were: 0 to 60 degrees of flexion, 0 to 10 degrees of extension, 0-20 degrees of left and right lateral flexion, and 20 degrees of left and right lateral rotation.  There was objective evidence of pain with range of motion.  There were no changes in the range of motion after 3 repetitions. 

The Veteran reported that over the past 12 months he lost 1 week from work due to his back pain.  The examiner diagnosed lumbar DJD.  The functional effects from this were difficulty with walking and sitting.  The examiner noted that the Veteran described his pain as increased and his mobility seemed impaired.  He had balance problems but did not want to use a walker.  His range of motion was clearly limited and he was clearly in pain when he tried to bend over, flex, or rotate his spine.  Both sides were about equal in limitation.

In a letter dated in August 2011 the Veteran reiterated that he had trouble sleeping, walking, and with balance due to his back pain.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent for his back disability.  His range of motion was tested by VA on two occasions and both times he was able to achieve 60 degrees of forward flexion.  Private treatment records did not show any greater reduction in range of motion.  While the Veteran experienced pain with motion, and after repetition of motion, this did not reduce the range of motion of his spine to 30 degrees or less and there was no ankylosis noted.  Painful limitation of motion forms the basis of the current rating.

Moreover, while intervertebral disc syndrome may alternatively be rated on the basis of incapacitating episodes, there is no evidence that the Veteran experienced any such episodes as described in 38 C.F.R. § 4.71a, "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" at Note 1.  His treatment records do not reflect periods of bed rest prescribed by a physician and treatment by a physician, nor does the Veteran claim to have experienced such episodes.

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of pain, stiffness, and reduced range of motion are expressly contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 20 percent for the orthopedic manifestations of fracture of L-1, ribs deformity, is denied


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of fracture of L-1, ribs deformity, is denied.

REMAND

At the VA examination dated in March 2011, the VA examiner noted that vibratory and touch perception was diminished bilaterally in the lower extremities.  A March 2011 note from WRAMC indicates that the Veteran had weakness in the lower extremities and that a lumbar MRI was to be ordered to evaluate possible nerve impingement.  This suggests that the Veteran may have developed neurological sequelae of his back disability.  Therefore, a VA examination is necessary in order to evaluate the Veteran to determine if he developed any neurological complications of his fracture of L-1, ribs deformity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify any and all neurological treatment that he received for his low back since March 2011.  All identified treatment records should be obtained, including the results of a 2011 MRI if available.  If applicable, VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be scheduled for a VA examination to determine whether the Veteran has any neurological complications of his fracture of L-1, ribs deformity.  All necessary tests and studies should be performed.  The claims folder should be available to the examiner in conjunction with the examination.  The examiner should indicate whether the Veteran has a neurological disorder of one or both lower extremities.  If such a disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the neurological symptoms are a result of the Veteran's service connected back disability.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case. 

3.  After completion of the above development, the RO should adjudicate whether the Veteran has any neurological complications of his service connected back disorder.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


